ACCEPTED
                                                                                    01-15-00803-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              10/12/2015 3:52:31 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                              N0. 01-15-00803-CV

                                                                  FILED IN
                                                           1st COURT OF APPEALS
                         IN THE COURT OF APPEALS               HOUSTON, TEXAS
                          FOR THE FIRST DISTRICT           10/12/2015 3:52:31 PM
                           OF TEXAS AT HOUSTON             CHRISTOPHER A. PRINE
                                                                    Clerk


IN THE INTEREST OF A.L.F., D.P.F-A, E.E.F., B.E.H., Jr., and R.F.B.,
                       CHILDREN


                             T.B.F., APPELLANT

                                       VS.

           TEXAS DEPARTMENT OF FAMILY & PROTECTIVE
                      SERVICES, APPELLEE


                             ON APPEAL FROM
                       THE 310TH DISTRICT COURT OF
                         HARRIS COUNTY, TEXAS
                    TRIAL COURT CAUSE NO. 2014-01773J


                     DESIGNATION OF COUNSEL

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      JULIANE P. CROW hereby gives notice that pursuant to an order

signed by the trial court on October 6, 2015, she was appointed to represent

T.B.F. on appeal in place of STEPHEN PARTEN.

      WHEREFORE, JULIANE P. CROW, requests that she be designated as

appellant T.B.F.’s attorney of record and that all future correspondent and



                               Page 1 of 2
documents be served on her at the address, fax number and/or email address

listed below.

                                                Respectfully submitted,

                                                /s/ Juli Crow
                                                Juli Crow
                                                PO Box 10152
                                                Houston, Texas 77206
                                                Telephone (281) 382-1395
                                                Facsimile (713) 422-2389
                                                State Bar No. 24000653
                                                jpcrow@yahoo.com

                                                ATTORNEY AD LITEM ON
                                                APPEAL FOR
                                                APPELLANT T.B.F.

                         CERTIFICATE OF SERVICE

      I hereby certify that on this 12th day of October, 2015, a true and correct
copy of the foregoing Appellant’s Motion to Abate Appeal was served in
accordance with the TRAP.

      1.        Sandra D. Hachem
                Senior Assistant County Attorney
                1019 Congress Avenue, 15th Floor
                Houston, Texas 77002-1700
                (713) 437-4700 fax

      2.        William Thursland
                Counsel for Appellant B.J.B.
                440 Louisiana St., Ste 1130
                Houston, Texas 77002
                (713) 655-9035 fax
                WMThursland@hotmail.com

                                                /s/ Juliane Crow
                                                Juliane P. Crow

                                  Page 2 of 2